—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered January 16, 2001, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue raised by the defendant is unpreserved for appellate review and we decline to exercise our interest of justice jurisdiction (see CPL 470.15 [3] [c]) to reach the issue. Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.